
	
		II
		111th CONGRESS
		1st Session
		S. 901
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2009
			Mr. Merkley (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Oregon Task Force on Sustainable Revenue
		  for Counties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable Revenue for Oregon
			 Counties Act of 2009.
		2.FindingsCongress finds that—
			(1)more than half of
			 the land in the State of Oregon is owned by the Federal Government;
			(2)in many counties
			 of the State, significant portions of the land of the counties (often
			 significantly more than half of the land of the counties) is owned by the
			 Federal Government;
			(3)the land
			 described in paragraph (2) includes Forest Service land and Oregon and
			 California grant land;
			(4)the counties
			 described in paragraph (2) are unable to derive revenue from property taxes on
			 land owned by the Federal Government;
			(5)historically,
			 payments made by the Federal Government based on revenues from harvesting
			 timber (including Oregon and California grant land and Forest Service payments)
			 have provided a revenue substitute for property taxes;
			(6)the Secure Rural
			 Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note;
			 Public Law 106–393) augmented the payments described in paragraph (5) because
			 of a significant decline in timber harvest revenues;
			(7)Congress extended
			 the payments described in paragraph (6) for 1 year in 2007, and for 4 years
			 effective beginning in 2008, to provide time to develop a long-term sustainable
			 alternative to the payments described in paragraph (6);
			(8)the prospects for
			 a long-term extension are uncertain because of concerns regarding Federal
			 budget deficits and long-term financial assistance to local governments of the
			 State;
			(9)counties of the
			 State that have historically received the payments described in paragraph (5)
			 are in need of a sustainable, long-term revenue source;
			(10)there are
			 opportunities for the conduct of activities in the Federal forest land of the
			 counties of the State that could be structured to be economically and
			 environmentally sustainable, including—
				(A)the harvesting of
			 timber (including thinning to restore forest health) in a sustainable manner
			 and in sustainable quantities;
				(B)the removal of
			 biomass material from the forest land for—
					(i)the
			 generation of electricity; and
					(ii)the production
			 of cellulosic biofuels;
					(C)the conduct of
			 activities that could—
					(i)increase the
			 sequestration by the forest land of atmospheric carbon; or
					(ii)provide other
			 ecosystem services for communities, such as clean water; and
					(D)the conduct of
			 recreational activities;
				(11)other sources of
			 revenue, including State and local revenue sources, should also be considered
			 in selecting a sustainable, long-term revenue source; and
			(12)payments made by
			 the Federal Government could be continued under a variety of different payment
			 methodologies.
			3.DefinitionsIn this Act:
			(1)Secretaries
			 concernedThe term Secretaries concerned
			 means—
				(A)the Secretary of
			 Agriculture; and
				(B)the Secretary of
			 the Interior.
				(2)StateThe
			 term State means the State of Oregon.
			(3)Task
			 ForceThe term Task Force means the Oregon Task
			 Force on Sustainable Revenue for Counties established by section 4(a).
			4.Task
			 Force
			(a)EstablishmentThere
			 is established a task force to be known as the Oregon Task Force on
			 Sustainable Revenue for Counties.
			(b)Membership
				(1)CompositionThe
			 Task Force shall be composed of 15 members, of whom—
					(A)4 members shall
			 be appointed by the Secretaries concerned, of whom—
						(i)each shall
			 represent a county of the State; and
						(ii)2
			 shall represent counties in which there is located Oregon and California grant
			 land;
						(B)1 member shall be
			 appointed by the Governor of the State as the representative of the Governor of
			 the State;
					(C)1 member shall be
			 appointed by the Secretaries concerned from among persons who are experts in
			 economics (including natural resource economics);
					(D)1 member shall be
			 appointed by the Secretaries concerned from among persons who are experts in
			 sustainable forestry practices;
					(E)1 member shall be
			 appointed by the Secretaries concerned from among persons who are experts in
			 scientific and economic aspects of biomass energy;
					(F)1 member shall be
			 appointed by the Secretaries concerned from among persons who are experts in
			 the scientific aspects of ecosystem services that are provided by temperate
			 forests (including, at a minimum, the scientific aspects of carbon
			 sequestration);
					(G)1 member shall be
			 appointed by the Secretaries concerned from among persons who are experts in
			 fields relating to wildlife habitat, endangered species, and
			 biodiversity;
					(H)1 member shall be
			 appointed by the Secretaries concerned as a representative of the forest
			 products industry located in the State;
					(I)1 member shall be
			 appointed by the Secretaries concerned as a representative of regionally or
			 locally recognized conservation organizations located in the State;
					(J)1 member shall be
			 appointed by the Secretaries concerned as a representative of—
						(i)organized labor;
			 or
						(ii)nontimber forest
			 product harvester groups;
						(K)1 member shall be
			 appointed by the Secretaries concerned as a representative of persons who
			 participate in or provide recreational activities or are engaged in related
			 activities; and
					(L)1 member shall be
			 appointed by the Secretaries concerned as a representative of Indian tribes
			 that are located in the State.
					(2)Date of
			 AppointmentsThe appointment of a member of the Task Force shall
			 be made not later than 60 days after the date of enactment of this Act.
				(c)Term;
			 vacancies
				(1)TermA
			 member shall be appointed for the life of the Task Force.
				(2)VacanciesA
			 vacancy on the Task Force—
					(A)shall not affect
			 the powers of the Task Force; and
					(B)shall be filled
			 in the same manner as the original appointment was made.
					(d)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Task Force have been appointed, the Task Force shall hold the
			 initial meeting of the Task Force.
			(e)Meetings
				(1)In
			 generalThe Task Force shall meet at the call of the
			 Chairperson.
				(2)Public
			 accessEach meeting of the Task Force shall be open to the
			 public.
				(f)QuorumA
			 majority of the members of the Task Force shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			(g)Chairperson and
			 Vice ChairpersonThe Task Force shall select a Chairperson and
			 Vice Chairperson from among the members of the Task Force.
			5.Duties
			(a)Consideration
			 and review of revenue sources
				(1)In
			 generalThe Task Force shall consider and review concepts for the
			 establishment of a long-term revenue source for counties located in the State
			 that have historically received Federal funds.
				(2)Revenue
			 sourcesIn conducting the consideration and review under
			 paragraph (1), in accordance with paragraph (3), the Task Force shall
			 consider—
					(A)revenue sources
			 proposed by relevant legislation or administrative actions;
					(B)payments based on
			 timber harvests (including thinning to restore forest health) carried out at
			 sustainable levels;
					(C)payments based on
			 revenues that each county of the State could have received through property
			 taxation if the land owned by the Federal Government located in the county was
			 privately held and subject to a property tax;
					(D)revenue based
			 on—
						(i)a
			 portion of the proceeds from sales of material collected from public land
			 located in the State for the production of biomass electricity or cellulosic
			 liquid transportation fuels;
						(ii)user fees for
			 recreational activities carried out on public land located in the State;
						(iii)payments for
			 increases in carbon sequestration; and
						(iv)land exchanges
			 or transfers that could provide compensation for nontaxable Federal land
			 located in counties of the State;
						(E)local sources of
			 revenue that could be used to reduce or eliminate the reliance of counties of
			 the State on Federal funds (including taxes, user fees, or economic development
			 activities that could increase the revenue base of the counties of the
			 State);
					(F)payments made by
			 the Federal Government to the counties of the State, including—
						(i)guaranteed
			 payments that are to be established at a reduced level and not based on timber
			 harvest revenues; and
						(ii)guaranteed
			 payments that are to be established—
							(I)at a level
			 similar to the level of payments reauthorized in 2008;
							(II)in part by
			 timber harvest revenues; and
							(III)with the use of
			 additional Federal funds to the extent that timber harvest revenues described
			 in subclause (II) do not meet the guaranteed level of payment; and
							(G)any other revenue
			 source that the Task Force determines to be appropriate for consideration and
			 review.
					(3)FactorsIn
			 considering each revenue source under paragraph (2), the Task Force shall take
			 into account—
					(A)the long-term
			 sustainability of each revenue source considered under paragraph (2);
					(B)the relative
			 value, long-term sustainability, and any other implication of the relative
			 reliance of the counties of the State on revenues arising from Federal forests
			 located in the counties, as compared to other local revenue sources;
					(C)the potential
			 long-term effects of each revenue source considered under paragraph (2) on the
			 economies of the counties of the State;
					(D)revenue sources
			 that are used by other cities or counties of the State;
					(E)the environmental
			 effects of each revenue source considered under paragraph (2);
					(F)the effect of
			 each revenue source considered under paragraph (2) on local revenue streams and
			 county services; and
					(G)comments
			 submitted to the Task Force by a stakeholder relating to any issue or proposal
			 considered by the Task Force.
					(b)Hearings
				(1)In
			 generalThe Task Force shall hold such hearings, meet and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Task Force considers advisable to receive the input and determine the opinions
			 of the public and stakeholders with respect to the establishment of a
			 sustainable, long-term revenue source for the counties of the State.
				(2)Incorporation
			 of public and stakeholder inputIn preparing the report required
			 under subsection (c), the Task Force shall incorporate into the recommendations
			 of the Task Force required under subsection (c)(2), to the maximum extent
			 practicable, the public and stakeholder input received under paragraph
			 (1).
				(c)ReportNot
			 later than 9 months after the date of enactment of this Act, the Task Force
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that contains—
				(1)a detailed
			 statement of the findings and conclusions of the Task Force;
				(2)a description of
			 not less than 2 policy scenarios for providing sustainable revenue to the
			 counties of the State that are recommended by not less than
			 3/5 of the members of the Task force for consideration by
			 the Federal Government, the State, and the counties of the State as the Task
			 Force considers appropriate (including such legislation and administrative
			 actions necessary to implement each policy scenario);
				(3)a description of
			 the opinion of each member of the Task Force regarding each policy scenario
			 described in paragraph (2);
				(4)a description of
			 the minority views of each member of the Task Force who does not support any
			 policy scenario described in paragraph (2);
				(5)a description of
			 each revenue source considered but not recommended by the Task Force under
			 paragraph (2), including—
					(A)an explanation of
			 each reason why the Task Force did not recommend the policy scenario;
			 and
					(B)a description of
			 the minority views of each member of the Task Force relating to the decision by
			 the Task Force not to recommend the policy scenario; and
					(6)a summary of
			 comments received by the Task Force under subsections (a)(3)(G) and
			 (b)(1).
				(d)Required
			 hearingsNot later than 60 days after the date on which each
			 committee described in subsection (c) receives the report required under that
			 subsection, each committee shall hold a hearing to evaluate the recommendations
			 contained in the report.
			6.Powers
			(a)Information
			 from Federal agencies
				(1)In
			 generalThe Task Force may secure directly from a Federal agency
			 such information as the Task Force considers necessary to carry out this
			 Act.
				(2)Provision of
			 informationOn request of the Chairperson of the Task Force, the
			 head of the agency shall provide the information to the Task Force.
				(b)Postal
			 servicesThe Task Force may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			(c)GiftsThe
			 Task Force may accept, use, and dispose of gifts or donations of services or
			 property.
			7.Task Force
			 personnel matters
			(a)Compensation of
			 membersEach member of the Task Force shall serve without
			 compensation.
			(b)Travel
			 expensesA member of the Task Force shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Task Force.
			(c)Detail of
			 Federal Government employees
				(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Task Force without reimbursement.
				(2)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
				(d)Procurement of
			 temporary and intermittent servicesThe Chairperson of the Task
			 Force may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act,
			 to remain available until expended.
		9.Termination of
			 Task ForceThe Task Force
			 shall terminate 120 days after the date on which the Task Force submits the
			 report of the Task Force under section 5(c).
		
